As filed with the Securities and Exchange Commission on March7, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Shareholder Letter |3 Letter to Shareholders LoCorr Funds seek to provide investments that, over time, will have low correlation to traditional asset classes – such as stocks and bonds. We believe that adding low correlating investments to portfolios can significantly reduce the overall portfolio risk while enhancing returns. Correlation measures the degree to which the returns of two investments move together over time. LoCorr offers products that provide the potential for positive returns in rising or falling markets and are designed to resist correlation with traditional stock, bond and commodity investments. In this annual report, LoCorr Funds are reporting on three mutual funds: LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund and LoCorr Long/Short Equity Fund (collectively, the “Funds”). LoCorr Funds did launch another Fund – LoCorr Spectrum Income Fund – that will be reported in the next semi-annual report. LoCorr Managed Futures Strategy Fund The LoCorr Managed Futures Strategy Fund (the “Managed Futures Fund” or the “Fund”) seeks capital appreciation as its primary investment objective with managing volatility as a secondary objective. The Managed Futures Fund attempts to achieve its objective by investing in two main strategies – a Managed Futures strategy and a Fixed Income strategy. Managed Futures Strategy The Managed Futures Fund invests up to 25% of its total assets into a portfolio of globally diversified managed futures positions. The Fund accesses the returns of certain trading programs of Millburn Ridgefield Corporation (“Millburn”) and Crabel Capital Management, LLC (“Crabel”) via its investment in a total return swap agreement. The Fund uses Millburn and Crabel to execute its Managed Futures strategy. Millburn was founded in 1971 and manages about $1.4 billion in assets. The Managed Futures Fund accesses returns generated by Millburn’s Diversified Program (“MDP”), a commodity pool which commenced operations in 1977. MDP systematically invests in about 120 futures markets with long and short positions in sectors such as currencies, interest rates, stock indices and commodities (agricultural, energy and metals). The Managed Futures Fund also allocates capital via the swap to Crabel’s Multi-Product program, a short-term trend following strategy that commenced trading in March 1998. Crabel’s program was added to complement Millburn’s longer-term trend strategy in an attempt to improve the Fund’s risk-adjusted returns. The Fund’s Futures strategy was unprofitable for the year as losses from trading interest rate futures, currency forwards, and energy and metal futures outpaced the sizable gain from trading equity futures and a lesser gain from trading agricultural and soft commodities. During the year, market participants were encouraged by the gradual, but persistent, improvement in U.S. economic conditions; by signs that China’s growth, while transitioning to a slower pace, would be solid; by at least a modest improvement in European growth dynamics; by continued monetary ease worldwide for most of 2013; and by evidence that some grudging progress was being made on the banking and fiscal problems that have plagued developed economies in recent years. However, this underlying positive current was interrupted frequently by policy concerns, and political and social disruptions and their ensuing economic uncertainties. On the monetary policy front, the on again-off again talk of Fed tapering; the moves toward a more restrictive policy by the People’s Bank of China (PBOC) starting around midyear and the interest rate changes by many central banks to influence their currencies frequently disrupted interest rate and currency markets. U.S. fiscal policy events that influenced market activity included: sequestration at the start of the year, the October government shutdown and the December budget agreement. Political and social tensions were rampant worldwide and included: Spanish scandals; Italy elections; Cypriot economic collapse; social unrest in Turkey, Indonesia, Thailand, Brazil, and South Africa; and armed conflict in Syria, Egypt, Iraq and Iran. Interest rate trading was volatile and unprofitable in 2013. As the year began, the market was still focused on deflation concerns and persistent ease of monetary policy, and long interest rate futures positions were profitable. In May, however, Chairman Bernanke and other Fed officials raised the prospects of “tapering” the Fed’s policy of quantitative ease (QE). In response, yields on U.S. notes and bonds reversed abruptly and moved sharply higher. Thereafter, the uncertain timing of the QE taper led to unsettled trading conditions. Consequently, long positions in notes and bonds generated losses. 4 | Shareholder Letter Equity prices were buoyed by the improving worldwide economic outlook and long positions in U.S., Japanese, European, Australian and Canadian equity futures were highly profitable. On the other hand, the policy tightening in China and the sharp fall in the yen led to losses from trading Chinese, Korean and Singaporean equity futures. Foreign exchange markets were volatile without sustained direction this year. Large changes in interest rates of developed markets and uncertainty about QE influenced currency movements. In addition, several countries took steps to weaken their currencies, while others took steps to support their currencies. Finally, the group of commodity currencies was buffeted by the uncertainty around Chinese growth dynamics. Consequently, losses were sustained in trading the U.S. dollar. Non-dollar cross rate trading was fractionally unprofitable. Energy trading was marginally unprofitable. Metal trading was fractionally unprofitable as gains from trading copper fell short of losses from long lead and zinc positions and from trading precious metals. The small profits from trading soft and agricultural commodities were due to short positions in sugar, coffee, wheat and soybean oil, and to trading of soybeans. Fixed Income Strategy The Managed Futures Fund invests most of its remaining assets in a Fixed Income strategy comprised of investment grade corporate and government agency securities. Nuveen Asset Management (“Nuveen”) is the sub-adviser for this strategy – a short duration, high quality portfolio. The Fund’s Fixed Income strategy allocation outperformed the Barclays Capital 1-5 Year Government/Credit Bond Index for the 1 year period ending 12/31/2013 by 0.42%. Interest rates rose during the period as a result of stronger economic growth, a “pull forward” of Federal Reserve tapering expectations and persistent outflows from longer-term investment-grade fixed income funds. Credit-related and securitized sectors were supported by strong credit fundamentals and outperformed government securities. With our macro outlook calling for continued moderate domestic growth and strong corporate earnings, we positioned the Fund’s Fixed Income strategy with an emphasis on a diversified core portfolio of short duration investment-grade corporate and securitized debt while maintaining a significant underweight to the Treasury and agency segments of the market.Within the investment-grade credit space, our security selection added value as the Fund was overweight to financials, an industry sector that outperformed the broad credit market amid ongoing improvement in credit fundamentals. In addition, our exposure to short duration residential mortgage products within the structured space performed well as these market sectors were supported by strong housing fundamentals and investor demand for high-quality short duration paper. We remain relatively constructive on the trajectory of the economy and expect the Federal Reserve to continue to gradually withdraw accommodation in 2014. Although the process of normalizing monetary policy appears to be a lengthy one, we expect rates to be pressured higher as they move closer to fair value levels. At the same time, as the economy continues to improve, corporate and securitized fundamentals should remain strong and may be supportive of current valuations. In this environment, we expect that credit and securitized sectors could continue to perform better than Treasuries, although by a smaller margin as gains may be driven by income as opposed to spread tightening. Against this backdrop, we remain focused on income generation and interest rate risk management. We expect to maintain the Fund’s overweight to corporate bonds, although less so than in recent periods. Because our bias is to be strategically defensive with our interest rate positioning, we maintained the Fund’s duration shorter than its benchmark at year end. LoCorr Long/Short Commodities Strategy Fund The LoCorr Long/Short Commodities Strategy Fund (the “Long/Short Commodities Fund” or the “Fund”) was created to provide investors with access to a commodities futures strategy in a mutual fund structure. Historically, investors have primarily accessed exposure to commodities in long-only funds, funds that rely on commodity price increases to generate positive returns. Of course, commodity prices don’t always appreciate and occasionally experience sharp declines. The Long/Short Commodities Fund has the ability to profit while commodity prices increase or decrease. Shareholder Letter |5 The Long/Short Commodities Fund’s primary investment objective is capital appreciation in rising and falling commodities markets. The Long/Short Commodities Fund attempts to achieve its investment objective by investing in two primary strategies – a Commodities strategy and a Fixed Income strategy. Commodities Strategy The Long/Short Commodities Fund invests up to 25% of its total assets into a portfolio of globally diversified commodity futures positions. The Long/Short Commodities Fund accesses returns generated by Millburn’s Commodity Program (“Milcom”), a commodity pool which commenced operations in 2005. The Fund accesses the Millburn returns via its investment in a total return swap agreement. The Fund uses Millburn to execute its Commodities strategy as manager of the swap’s reference index. Milcom systematically invests in about 50 futures markets with long and short positions in sectors such as energy, metals, softs, grains and livestock. The Fund was unprofitable due to losses from trading energy, metal and soft commodity futures. Grain trading was fractionally positive and livestock trading was nearly flat. Spread trading was quite profitable across all sectors. The global and domestic dynamics discussed above influenced commodity prices during the year. Energy prices were buffeted by conflicting forces in 2013. Underpinning prices was the overall improvement in growth, particularly in the developed world, and the turmoil that continues to envelop the Middle East. Weighing down prices was the impact of the shale oil revolution, and the transition in China to a less manufacturing focused growth model. In this environment, trading of crude oil, Reformulated Gasoline Blendstock for Oxygen Blending gasoline, London gas oil, heating oil and natural gas were unprofitable. Gains from energy spread trading offset most of these other energy sector losses. In light of the disturbances listed above, metal prices were volatile in 2013. Prices started the year firm, fell after the first quarter, especially when Chinese and U.S. monetary policies tightened, and fluctuated erratically thereafter. Consequently, long positions and subsequent trading of zinc, lead, tin, gold, silver, palladium and platinum produced sizable losses. On the other hand, short copper positions were slightly profitable. Trading of soft commodities produced a loss. Short cocoa trades, long lumber and Orange Juice positions, and trading of cotton and London sugar generated losses that outpaced the profits from short coffee and sugar positions.Spread trading of softs countered virtually all of these other soft sector losses. Grain trading was profitable thanks to short soybean oil and wheat trades, and long trades in soybean and rapeseed. These gains slightly outweighed losses from trading oats, rice and maize. Grain spread trading added significantly to the profits. Livestock trading was marginally positive due to gains from spread trading. Fixed Income Strategy The Fund’s fixed income portfolio was sub-advised by Galliard Capital Management for most of the year until being replaced by Nuveen in late November. Nuveen will use a similar Fixed Income strategy as described above in the LoCorr Managed Futures Strategy Fund. The Long/Short Commodities Fund’s Fixed Income strategy lagged its benchmark, the Barclays Capital 1-5 Year Government/Credit Index, by 0.33% for the year ending 12/31/2013. Underperformance during the period was driven by overweight allocations in non-U.S. Treasury sectors relative to the benchmark. In particular, allocations to Agency Mortgage-Backed Securities, Commercial Mortgage-Backed Securities and Asset-Backed Securities (“ABS”) were a drag on performance, as was an allocation to Treasury Inflation Protected Securities (“TIPS”). Additionally, the longer term bonds underperformed shorter term bonds as prices dropped and yield rose on the longer end of the yield curve. Nuveen’s outlook is described above. Because our bias is to be strategically defensive with our interest rate positioning, we reduced the Fund’s duration to be about 2.5 years at year end, which is modestly short to the benchmark and our mortgage focus is on security types with stable prepayment profiles with little to no extension risk. 6| Shareholder Letter LoCorr Long/Short Equity Fund LoCorr Long/Short Equity Fund (the “Long/Short Equity Fund” or the “Fund”) is the newest addition to LoCorr Funds. Launched in May 2013, the Fund’s objective is long-term capital appreciation with reduced volatility compared to traditional broad-based equity market indices as a secondary objective. Consistent with the “low correlation” our Funds seek, long/short equity funds have the ability to provide positive returns when equity markets are rising yet they can provide downside protection when equity prices are declining. The Fund’s initial sub-adviser, Millennium Asset Management, focuses on small and micro-cap stocks as the core long holdings. Millennium may also look to short individual stocks and hold bear ETFs to seek to mitigate volatility and to profit when prices decline. During the Fund’s abbreviated period ending on December 31, 2013, the Fund’s net long exposure ranged from 77% to 94%. The Fund’s Class I shares were up 15% from May 10, 2013 through December 31, 2013. The equity markets were weak from the launch of the Long/Short Equity Fund in May through the end of June due to fears of the Federal Reserve changing its easing stance, and continuing concerns of slower growth in China. The congressional stalemate over addressing budgetary items added to market concerns in the August to November timeframe. Between August and December there were four different equity market corrections of 4 - 5% each. Each corrective phase ended with the recognition of the underlying strength of the U.S. economy. The portfolio was positioned to benefit from growth in the U.S. with exposure to the continuing expansion of the U.S. economy. This exposure benefited the Fund during 2013, and also drove short term underperformance when the market corrections focused on selling economically sensitive equities. In the last few months of 2013, the Fund performed exceptionally well due to the Fund’s exposure to growth of the U.S. economy and the outperformance of small cap stocks. Short positions have been focused on market sectors and different issues that have become overvalued due to over-enthusiastic valuations. Thank you for investing in LoCorr Funds. It is not possible to invest directly into an index. Correlation measures how much the returns of two investments move together over time. Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Barclays Capital 1-5 Year Government/Credit Index is an unmanaged index considered representative of performance of short-term U.S. corporate bonds and U.S. government bonds with maturities from one to five years. The opinions expressed in the letter are those of the fund manager, are subject to change, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments included in this report. Mutual fund investing involves risk. Principal loss is possible. The Funds are non-diversified, meaning they may invest their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than a diversified fund. The Funds invest in foreign investments and foreign currencies which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investing in commodities may subject the Funds to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Funds may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Diversification does not assure a profit nor protect against loss in a declining market. Past performance is not a guarantee of future results. The LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund and LoCorr Long/Short Equity Fund are distributed by Quasar Distributors, LLC. Fund Performance |7 LoCorr Managed Futures Strategy Fund Rate of Return — For the period ended December 31, 2013 (Unaudited) Average Annual Inception Date 6 Month 1 Year Since Inception LoCorr Managed Futures Strategy Fund - Class A (without maximum load) 3/22/11 % -5.53
